

CORPORATE GUARANTY
(Wes Consulting, Inc.)


1.           CREDIT CASH NJ, LLC (“Lender”) has entered into a Credit Card
Advance Agreement (“Loan Agreement”) dated on or about November 4, 2010 with ONE
UP INNOVATIONS, INC. and FOAM LABS, INC. (collectively, the “Merchant”) and in
consideration of One ($1.00) Dollar and other good and valuable consideration,
the receipt and sufficiency of which are hereby duly acknowledged, the
undersigned guarantor (hereinafter, whether one or more, called "Guarantor",
who, if two or more in number, shall be jointly and severally bound), jointly
and severally unconditionally guaranty to Lender, its successors and assigns,
Merchant’s full and prompt payment, performance and discharge of each and every
obligation of Merchant under said Loan Agreement and under all instruments given
or executed by Merchant in connection therewith, and the full and prompt payment
of all other obligations of Merchant to Lender, wherever and however arising,
direct or indirect, absolute or contingent, all whether presently existing or
hereafter arising, including, without limitation, all costs of collection,
including attorney’s fees.  The liability of the undersigned under this Guaranty
shall be direct, immediate, absolute, continuing, unconditional and unlimited
and not conditional or contingent upon the pursuit by the Lender of whatever
remedies it may have against the Merchant or the Merchant’s successors,
executors, administrators or assigns, or the collateral or liens it may possess,
and this Guaranty shall be a continuing guaranty of the payment of any and all
obligations to Lender either made, endorsed or contracted by the Merchant, or
any successor of the Merchant and of all extensions or renewals thereof in whole
or in part.


2.           As collateral security for the obligations or liability of
undersigned Guarantor under this Guaranty, as well as for any other obligation
or liability of the undersigned Guarantor to Lender, whether present or future,
absolute or contingent, due or not due, the undersigned Guarantor hereby grants
to Lender, the following:


a continuing general lien and security interest in and to substantially all of
Guarantor’s assets, whether now existing or hereafter acquired or created, and
wherever located, including but not limited to, (a) all accounts receivable,
including, without limitation, all credit card receivables; (b) all rights to
receive payments from Guarantor’s credit card processor and all other rights
arising out of or otherwise relating to the processor agreement between
Guarantor and its processor; (c) chattel paper; (d) commercial tort claims; (e)
documents; (f) equipment, machinery, furniture, furnishings and fixtures and all
parts, tools, accessories and accessions; (g) fixtures; (h) general intangibles,
including but not limited to patents, trademarks and tradenames and the goodwill
and inherent value associated therewith, tax refunds, customer lists, insurance
claims and goodwill of Guarantor; (i) goods; (j) instruments; (k) inventory,
merchandise, materials, whether raw, work in progress or finished goods,
packaging and shipping materials and all other tangible property held for sale
or lease; (l) investment property; (m) payment intangibles; (n) proceeds,
including proceeds of any insurance policies covering any of the collateral; (o)
promissory notes; (p) records, including all books, records and other property
at any time evidencing or relating to any of the foregoing, and all electronic
means of storing such records; (q) to the extent not otherwise included above,
all collateral support and supporting obligations relating to any of the
foregoing; and (r) to the extent not otherwise included above, all proceeds,
products, accessions, rents and profits of or in respect of any of the
foregoing.  Guarantor hereby authorizes Lender to file such financing statements
in Guarantor’s name signed by Lender, or a reproduction of this Guaranty to
reflect the security interest granted hereunder.

 
Page 1 of 3

--------------------------------------------------------------------------------

 


3.           Notice of acceptance hereof, of default by Merchant or any other
parties, of presentment, protest and demand, and of all other matters to which
the undersigned might otherwise be entitled, is hereby waived by the
undersigned.  Lender may grant extensions, modifications and renewals to, and
make compromises, amendments, settlements, compositions, releases, discharges
and adjustments with, Merchant and other parties, and with respect to any
collateral securing Merchant’s obligations to Lender or collateral securing this
Guaranty without notice to any of the undersigned and without affecting the
undersigned’s liability hereunder.  The undersigned’s obligations hereunder
shall be binding upon their respective administrators, executors, personal
representatives, successors and assigns.


4.           The undersigned guarantor agrees that, whenever an attorney is used
to obtain payment under or otherwise enforce this guaranty or to enforce,
declare or adjudicate any rights or obligations under this guaranty or with
respect to collateral, whether by legal proceeding or by any other means
whatsoever, Lender's reasonable attorney's fee plus costs and expenses shall be
payable by each Guarantor against whom this guaranty or any obligation or right
hereunder is sought to be enforced, declared or adjudicated.  Guarantor, if more
than one, shall be jointly and severally bound and liable hereunder and if any
of the undersigned is a partnership, also the members thereof individually.


5.           This Guaranty shall be governed by and construed and interpreted in
accordance with the laws of the State of New Jersey and all actions and
proceedings arising out of or in connection herewith shall be litigated in the
federal or state courts of such State.  The undersigned hereby submit to the
personal jurisdiction of such courts.


EACH OF THE UNDERSIGNED WAIVES THE RIGHT TO TRIAL BY JURY IN ALL ACTIONS BROUGHT
BY OR AGAINST LENDER.


IN WITNESS WHEREOF, the undersigned Guarantor has hereunto set his hand this 3rd
day of November, 2010.



 
WES CONSULTING, INC.
       
By:
/s/ Louis S. Friedman
 
Name: 
Louis S. Friedman
 
Title:
President



STATE OF GEORGIA
)
   
)ss.:
 
COUNTY OF
)
 



On this 3rd day of November, 2010 before me personally appeared Louis S.
Friedman, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she is the President of WES CONSULTING, INC., the
corporation herein described and that he/she executed the same in his/her
capacity as an officer of said corporation, and that he/she signed the
instrument by order of the board of directors of said corporation.



 
/s/ Pamela Fulwood
 
Notary Public


 
Page 2 of 3

--------------------------------------------------------------------------------

 


SECRETARY'S CERTIFICATE
(Wes Consulting, Inc.)


WHEREAS, it is to the best interest of this corporation to make, execute and
deliver to Credit Cash NJ, LLC the guarantee by this corporation of the
obligations of ONE UP INNOVATIONS, INC. and FOAM LABS, INC. (collectively, the
“Borrower’); and


WHEREAS, the making, execution and delivery of such guarantee has been
authorized and approved by the written consent of a majority of the holders of
all of the outstanding shares of the capital stock of this corporation:


NOW, THEREFORE, be it


RESOLVED, that the President, Secretary, Treasurer or other officer or any agent
of this corporation, or any one or more of them, be and they are hereby
authorized and empowered to make, execute and deliver in the name of this
corporation to Credit Cash NJ, LLC the guarantee by this corporation of the
obligations of the Borrower, said guarantee to be substantially in the form
annexed to the aforementioned written consent of the holders of all of the
outstanding shares of the capital stock of this corporation, hereby ratifying,
approving and confirming all that any of said officers or agent have done or may
do in the premises.


I, Ronald Phillip Scott, do hereby certify that I am the secretary of WES
CONSULTING, INC., a corporation organized and existing under and by virtue of
the laws of the State of Florida, having its principal place of business in the
City of Atlanta, State of Georgia, that I am the keeper of the corporate records
and the seal of said corporation; that the foregoing is a true and correct copy
of the resolution duly adopted and ratified at a special meeting of the Board of
Directors of said corporation duly convened and held in accordance with its
by-laws and the laws of said State at the office of said corporation on the 3rd
day of November, 2010 as taken and transcribed by me from the minutes of said
meeting and compared by me with the original of said resolution recorded in said
minutes, and that the same has not in any way been modified, repealed or
rescinded but is in full force and effect.


WITNESS my hand and the seal of said corporation this 3rd day of November, 2010.



   
WES CONSULTING, INC.
(Seal)
     
By:
/s/ Ronald P. Scott
   
Ronald P. Scott, Secretary



STATE OF GEORGIA
)
   
)ss.:
 
COUNTY OF NEW YORK
)
 



On this 3rd day of November 2010 before me personally appeared Ronald Phillip
Scott, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual(s) whose name(s) is (are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her their signature(s) on the
instrument, the individual(s), or the person upon behalf of which the
individual(s) acted, executed the instrument.



 
/s/ Pamela Fulwood
 
NOTARY PUBLIC


 
Page 3 of 3

--------------------------------------------------------------------------------

 